Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s response to the Office Action, dated February 19, 2021, has been received and entered into the record. By way of this amendment, Applicant has canceled claims 1-5, 7-10, 12, and 19, and amended claims 6, 11, 13-17, and 20, and introduced new claims 21-31.
Claims 11 are 13-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 28, 2020.
Claims 6, 17-18, and 20-31 are therefore pending and under examination.

Request for information under 37 CFR 1.105
Applicant’s assertion that no additional search beyond was what previously cited in paragraph 0009 of US 2019/0192702 has been noted and entered into the record.

Specification
Applicant’s amendment to table 1 of the specification has been received and entered into the record. Accordingly the objection to the specification is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 17, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), "[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
"[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A "representative number of species" means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) ("The '128 and '485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.").  
The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 ("[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.").  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 ("The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.") 
Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is "had possession of the claimed subject matter as of the filing date. Demonstrating possession "requires a precise definition" of the invention. To provide this precise definition" for a claim to a genus, a patentee must disclose "a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus" (see Amgen at page 1358).
Applicant's arguments have been considered but are not persuasive. Amended claim 6 does not recite an antibody, it recites an "isolated binding agent", which, according to Applicant's specification, may include antibodies, antibody fragments, peptides, and small molecules (para. 10). 
Furthermore, disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies"); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies Amgen and Centocor. 
Given the broad possible spectrum of binding agents which may bind to CD45, the disclosure of only two antibodies does not meet the requirement of being representative of the entire genus of binding agents. 
This rejection is therefore maintained.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6, 17, and 20 were previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. patent 5,273,738 (Matthews et al.).
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn. However, Applicant’s amendments to the claims require a new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The new grounds of rejection set forth herein are necessitated by Applicant’s amendment, filed 02/19/2021.
Claims 6, 17-18, and 20-31 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of US20130315923A1 (Waldman et al).
Matthews teaches the antibody BC8, which binds CD45. (col. 6, lines 63-65) While Matthews does not explicitly teach an isolated binding agent that binds to CD45, wherein the binding agent binds at least two amino acids in the region 254-286 of human CD45, Applicant’s specification describes the use of BC8 in discovering this antibody’s binding properties to specific residues within the CD45 peptide that are claimed by claim 26. (Specification, para 0220-0242) BC8 as taught by Matthews in its normal and usual operation, would bind the region of human CD45 in question. Matthews therefore inherently teaches these properties of claims 26. 
In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. 
Also, in In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. 
The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."

Furthermore, for the above reasons, BC8 would naturally and inherently inhibit the binding of itself to CD45.
Matthews further teaches that BC8 may be radiolabeled with various radioisotopes. (col. 5, lines 52-56). Matthews further teaches a therapeutic dose of 100 mCi and higher, (Example B) which would be within the ranges taught by claims 20-21 and 29-31. Matthews also teaches a therapeutic composition comprising the above radiolabeled antibody in a physiologically acceptable aqueous media (col. 8 25-34).
Matthews further teaches the administration of a therapeutically effective amount of the binding agent to a patient, (col. 5, lines 7-23 and Example B). Matthews further teaches that the radiolabeled binding agent would be useful in treating acute myeloid leukemia and chronic 
The sequences of antibody chains and complementary determining regions recited in the claims also reflects BC8, as evidenced by Applicant’s specification at paragraphs 0031-0034 and 0104-0105.
Regarding claim 17, the inclusion of non-functional printed matter, such as instructions, does not distinguish from the prior art. MPEP § 2112.02.
However, Matthews does not teach chimeric antibodies, single chain variable fragment (scFv) antibodies, or antigen binding fragments (Fab), nor does Matthews teach the use of the radioisotopes lutenium-177 (177Lu) or actinium-225 (225Ac).
Waldman teaches an antibody against guanylyl cyclase C (GCC), which may be radiolabeled by numerous different radioisotopes, including 177Lu and 225Ac, for diagnostic or therapeutic purposes (para. 0047 and 0180). Waldman also teaches modifications and derivatives of known antibodies, which include chimeric antibodies (para. 0019, 0024 and 0078), scFv and Fab fragments (para. 0017, 0054, 0058 and 0098).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the radioisotopes and antibody modifications of Waldman to the BC8 antibody of Matthews to arrive at the claimed invention. As of the effective filing date, the use of 177Lu and 225Ac in the radiolabeling of antibodies, as well as the different modified 
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
The new grounds of rejection set forth herein are necessitated by Applicant’s amendment, filed 02/19/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 6, 17-18, and 20-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-45 of copending Application No. 16/639,911 (reference application) in view of Matthews.
This is a provisional nonstatutory double patenting rejection.
Applicant’s arguments and amendments to the claims have been considered but are not found persuasive. The instant claims still recite species of the genus claim of a radiolabeled anti-CD-45 antibody recited in the reference application, with the only difference being the addition of a pharmaceutically acceptably diluent, which, as explains above, is taught by Matthews. 
This rejection is therefore maintained. 

Claims 6, 17-18, and 20-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/754,400 (reference application) in view of Matthews.
This is a provisional nonstatutory double patenting rejection.
Applicant’s arguments and amendments to the claims have been considered but are not found persuasive. As stated previously, the method of treatment claims in the reference application would anticipate the present product claims, as a method of using a product anticipates a claim to the product itself. The only significant change in the instant claims is the addition of a pharmaceutically acceptably diluent, which, as explains above, is taught by Matthews. 
This rejection is therefore maintained. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER JOHANSEN/Examiner, Art Unit 1644                                   


/SHARON X WEN/Primary Examiner, Art Unit 1644